FILED
                           NOT FOR PUBLICATION
                                                                               APR 13 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BEYOND BLOND PRODUCTIONS,                        No.   21-55990
LLC, a California limited liability
company,
                                                 D.C. No.
              Plaintiff-counter-                 2:20-cv-05581-DSF-GJS
              defendant-Appellee,

 v.                                              MEMORANDUM*

COMEDYMX, LLC, a Delaware limited
liability company,

              Defendant-counter-claim-
              3rd-party-plaintiff-
              Appellant,

 and

EDWARD HELDMAN III, an individual;
COMEDYMX, INC., a Nevada
corporation,

              Defendants-counter-claim-
              3rd-party-plaintiffs,

  v.

MICHELLE JUSTICE,


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                  Third-party-defendant.



                       Appeal from the United States District Court
                          for the Central District of California
                        Dale S. Fischer, District Judge, Presiding

                           Argued and Submitted April 6, 2022
                                  Pasadena, California

Before: SCHROEDER and GRABER, Circuit Judges, and McNAMEE,** District
Judge.

       CMX appeals the district court’s order denying its motion for a preliminary

injunction and request for reconsideration of the district court’s earlier order

granting a preliminary injunction in favor of Appellee Beyond Blond. We have

jurisdiction to review both orders because they are inextricably intertwined. See

Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1418 n.4 (9th Cir.

1984).

       We affirm. The district court correctly ruled that CMX does not have any

likelihood of success on the merits, and we agree with the reasons given by the

district court.

       All pending motions are DENIED.

       AFFIRMED.


       **
              The Honorable Stephen M. McNamee, United States District Judge
for the District of Arizona, sitting by designation.
                                            2